Determination ■of the Commissioner of Consumer Affairs of the City of New York, dated September 23, 1971, unanimously modified, on the law, to the extent of directing that the petitioner be permitted to resubmit a form of wage assignment acceptable under present law, and otherwise confirmed, without costs and without disbursements. The petitioner, the Geneva Employment Agency, Inc., challenges a determination of the respondent, Commissioner of Consumer Affairs of the City of New York, rendered September 23, 1971, in respect- of a form *759of wage assignment in the form submitted at that time. But chapter 753 of the Laws of 1974, effective September 1, 1974, effected amendments to the then extant laws relating to wage assignments. Accordingly, petitioner should be permitted to submit current forms of wage assignments for respondent’s evaluation in the light of the pertinent laws as they now appertain. Concur — McGivern, P. J., Markewieh, Lupiano, Steuer and Tilzer, JJ.